388 So.2d 317 (1980)
Michael PHIPPS, Robert A. Ware and Robert Tansill, Appellants,
v.
BOARD OF ADJUSTMENT, a Board of Review Created by the Ordinances of Palm Beach County, Lee Starkey, Chairman of the Board of Adjustment; Jan Wolfe, Warren Newell, Nathaniel Adams and Horace Pepper, As Members of the Board of Adjustment, Appellees.
No. 79-1920.
District Court of Appeal of Florida, Fourth District.
September 17, 1980.
Robert A. Ware, Fort Lauderdale, for appellants.
Charles F. Schoech, Asst. County Atty., West Palm Beach, for appellees.
PER CURIAM.
Appellants have filed a notice of appeal from an order of the circuit court, sitting in its review capacity, denying their petition for writ of certiorari. Pursuant to Fla.R. App.P. 9.040(c) and 9.030(b)(2)(B) we treat this proceeding as one seeking our writ of common law certiorari.
Petitioners have failed to demonstrate that the circuit court departed from the essential requirements of law. Accordingly, the petition is denied.
CERTIORARI DENIED.
ANSTEAD, MOORE and HERSEY, JJ., concur.